Title: To George Washington from Hugh Williamson, 19 February 1785
From: Williamson, Hugh
To: Washington, George



Sir
New York 19th Feby 1785

Application has been made to Congress lately by James McMechen who is connected with James Rumsey of Virga in the newly invented Machinery for pressing Boats through the Water. Mr McMechen has laid before the Committee, to whom his Memorial was refer’d, a Certificate that you was pleas’d to give him respecting the Invention. We observe your Opinion that “He has discovered the Art of working Boats by Mechanism and small manual Assistance against rapid Currents.”
Though this Opinion is clearly in favour of the Invention the Committee have great Doubts whether Mr McMechen has interpreted it fairly. He says that his Boat will by means of the Machinery and without any manual assistance ascend a rapid Stream and that the small manual assistance which you mention refers only to working the Boat in dead Water. If this is true the motion of the Boat depends on the adverse motion of the Stream and it’s Speed must be as the Resistance. The Committee

would have presumed that the Progress of the Boat depended on the Mechanism, which being well contrived; the Boat with few Hands or with little force would go much faster either in a Current or in dead water than by help of any former Invention. But if it is true, as Mr McMechen alledges, that the Boat is forwarded by the Opposition of the Stream & that against swift Streams it does not even require the aid of manual Assistance the Case is essentially different and the Discovery extremely important.
Mr McMechen we find expects a Patent for the Invention from the Legislatures of the several States, but he further requests that Congress would give him a large Tract of Land in consideration of the Benefit which the western Country must receive from his Boat. Certainly an Improvement so well calculated to promote Commerce and Agriculture as Mr McMechen supposes his Boat, ought to be liberally encouraged but we fear that he colours too high, mistakes the Facts or miss-represents them.
It is with much Reluctance I give you any Trouble on this subject but being very desirous to know in what Rank this Improvement should be placed I am to request your Opinion on this Position that the Boat stems the Current and requires least manual help where the opposite Stream is most swift, for such Powers does he ascribe to his Boat.
You have probably heard some Time since that the Indian Commissioners have finished the second Treaty. The last was held with the Wiandot Delaware, Chippawa and Ottawa Nations. The Shawnees did not attend.
It is difficult even at this Hour to say how much Land is purchased for the Use of the United States. By the first Treaty the six Nations ceded all to the Westward of a certain Line, say to the west of Pensylvania. By the second Treaty the Indians first mentionned have reserved a Quadrangular Piece of Land viz.
Beginning at the Mouth of Cayahoga thence up the River to the Portage to the Tuscarawas Branch of Muskingum, then down that Branch to the Forks above Fort Lawrence, then West to the Portage of big Miami which runs into the Ohio, then along the Portage to the great Miami or Omai, thence down to its Mouth, thence along the south Shore of L. Erie to the Mouth of Cayahoga. Those Indians cede all to the East, South & West of the reserved Tract. Probably there may be 12 or 14

millions of Acres clear of any interfering Claims of Indians to the West or North. I presume Congress will soon try whether they can agree on the best mode of sinking Part of their Debt by this Land. I have the Honor to be with the utmost Regard Sir Your obedt hble Servt

Hu. Williamson

